02/15/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0058


                                         OP 22-0058


 LESLEE ROSALIE BLOODSTONE (legal name)
 a/k/a LESLIE VINCENT JESSOP (committed
 name),

              Petitioner,
                                                                      ORDER
       v.

 BRIAN GOOTKIN, Director, MONTANA                                       ALE)
 DEPARTMENT OF CORRECTIONS,
                                                                         FEB 1 5 2022
                                                                      Bowen     faenwood
              Respondent.                                           Clerk of Supreme Court
                                                                       State of Montana




       Leslee Rosalie Bloodstone, also known as Leslie Vincent Jessop, has filed a
Petition for a Writ of Mandamus, pursuant to § 27-26-102, MCA, or alternatively a writ of
prohibition. Bloodstone explains that she is incarcerated in the Montana State Prison and
that she identifies herself as trans-female.'
       A writ of mandamus, also known as mandate, is specific and statutorily driven.
Sections 27-26-101 through 27-26-403, MCA. To state a claim for mandamus, a party
must show entitlement to the performance of a clear legal duty by the party against whom
the writ is directed and the absence of a plain, speedy, and adequate remedy at law.
Section 27-26-102, MCA; Smith v. Missoula Co., 1999 MT 330, ¶ 28, 297 Mont. 368,
992 P.2d 834.
       Bloodstone requests the appropriate standard of care for her gender dysphoria. She
cites to the Standard of Care (SOC) for the Health of Transsexual, Transgender, and Gender
Nonconforming People, such as herself, and she attaches a copy to her Petition. She alleges
that the agents, staff, and administrators of the Department of Corrections (DOC) have
failed to follow its policy "as it relates to Transgender offenders" and the Standard of Care.
She includes copies of DOC's Policy No. 1.3.20, Nondiscrimination and Sexual

 This Court chooses to use feminine pronouns as Bloodstone has used in hcr Petition.
Harassment, and DOC Policy No. 1.1.17, Prison Rape Elimination Act of 2003 (PREA).
Bloodstone contends that the DOC and its Director are "clearly legally bound" to treat her
fairly and without discrimination. She also raises four other issues concerning this legal
duty: (1) whether DOC's personnel are properly trained to communicate and treat
transgender inmates; (2) whether Bloodstone has been classified and identified as a
transgender female who should receive proper health care and treatment; (3) whether
Bloodstone's allegations of discrimination have been properly investigated; and
(4) whether the DOC has a clear legal duty to provide access to Bloodstone for specific
undergarments and care items, such as bras, panfies, make-up, and shoes.
       The DOC's Policy for Offender Discrimination, now found as DOC Policy
No. 3.3.20 (2020), provides:
      The Department does not tolerate employees committing any forms of
      discrimination, harassment or retaliation against offenders based upon the
      offender's race, color, religion, creed, political ideas, sex, age, marital status,
      physical or mental disability, or national origin, or in retaliation against an
      offender because the offender has opposed any discriminatory practices or
      because the offender has filed a complaint, testified, assisted, or participated
      in any manner in a discrimination investigation or proceeding. The
      Department is committed to resolving discrimination and harassment
      complaints in a fair and timely manner.

DOC Policy No. 3.3.20, I., at 1. While this current version of nondiscrimination does not
explicitly include gender identity or expression as the older version does, it still contains
the remedy for an offender, such as Bloodstone. This policy requires that an offender "must
report the allegation to the Department for prompt investigation and any appropriate
actions." DOb Policy No. 3.3.20, IV., at 2. Bloodstone has not averred that she has
reported any allegations or complaints of discrimination, harassment, or retaliation via
DOC's Policy for grievances before she sought relief here. See DOC Policy No. 3.3.5
concerning Inmate/Staff Communication Methods and DOC Policy No. 3.3.3 for
Offender Grievance Program. Bloodstone must report any allegations to the DOC.
       Turning to her attached section of the PREA, the DOC has training about "how to
communicate effectively and professionally with offenders who might be lesbian, gay,
bisexual, transgender, intersex (LGBTI) or gender nonconforming[d" DOC Policy 1.1.17,

                                              2
IV.C.2.j., at 5. Also included in this policy is how an offender may report sexual abuse or
sexual harassment, utilizing the DOC Policy No. 3.3.3, Offender Grievance Program.
DOC Policy No. 1.1.17, at 8-9. This Court could not locate any DOC policy concerning
gender dysphoria management.
      Upon review, Bloodstone has not demonstrated a clear legal duty for the DOC to
act upon her requests. It is not clear that Bloodstone has alerted the DOC about her
concerns. "Grievances should provide prison officials with fair notice of a problem and
thus an opportunity to address the problem before a lawsuit is filed." Diamond v. Owens,
131 F. Supp. 3d 1346, 1358 (M.D. Ga. 2015) (citing Chandler v. Crosby, 379 F.3d 1278,
1287 (1 1 th Cir. 2004)). Bloodstone does not argue that the DOC has not acted upon her
grievances because it is not readily apparent whether she has given the DOC notice about
her complaints when she is required to do so, pursuant to DOC policy.
      Bloodstone has other remedies available to her before coming to this Court. She
may seek relief by filing a complaint in the Powell County District Court where a record
could be developed for this Court to review on appeal. Section 27-26-102, MCA. She
could utilize the grievance procedure under DOC Policy No. 3.3.3, which could assist her
in potentially pursuing a remedy for alleged harm concerning her custody and care under
a 42 U.S.C. § 1983 claim.
      Bloodstone has not demonstrated that she is entitled to the performance of a clear
legal duty. Section 27-26-102, MCA; Smith, ¶ 28. Accordingly,
      IT IS ORDERED that Bloodstone's Petition for Writ of Mandamus, or alternatively
a writ of prohibition, is DENIED and DISMISSED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Leslee Rosalie Bloodstone personally.
      DATED this l5         aay of February, 2022.




                                                               Chief Justice



                                            3
      -,, -t?.-gY/t,,
             ‘i
    c__4 ,Jj
         Justices




4